                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 JAMES CONNER,                                                                         Plaintiff,

 v.                                                        Civil Action No. 3:21-cv-255-DJH-LLK

 PROVIDENT FUNDING ASSOCIATES,
 L.P. and EQUIFAX INFORMATION
 SERVICES, LLC,                                                                     Defendants.

                                               * * * * *

                                               ORDER

       Plaintiff James Conner having filed a notice of voluntary dismissal with prejudice as to

Conner’s claims against Provident Funding Associates, L.P. (Docket No. 5), and the Court being

otherwise sufficiently advised, it is hereby

       ORDERED that Conner’s claims against Provident Funding Associates are DISMISSED

with prejudice. The Clerk of Court is DIRECTED to terminate Provident Funding Associates,

L.P. as a defendant in the record of this matter.

       This Order does not affect Conner’s claims against any other defendant.

      May 19, 2021




                                                    1
